Citation Nr: 0735103	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-39 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1961 to June 1983.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
right ear hearing loss, effective July 1, 1983 (the first day 
of the month following the veteran's discharge from active 
duty).  As an August 1983 rating decision had previously 
granted service connection for left ear high frequency 
hearing loss, also effective July 1, 1983, the May 2005 
decision had the effect of establishing service connection 
for bilateral hearing loss.  A noncompensable rating was 
assigned for the entire rating period, i.e., July 1, 1983 to 
the present.  The veteran has appealed that rating.


FINDING OF FACT

It is not shown that at any time during the appeal period the 
veteran had hearing acuity worse than Level I in the right 
ear or worse than Level II in the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 
4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2005 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating and readjudicated the matter after the appellant and 
his representative responded and further development was 
completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The veteran has had ample 
opportunity to respond/ supplement the record regarding his 
claim, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Neither the veteran nor his 
representative has alleged that notice in this matter was 
less than adequate.

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in March 
2005.  The veteran has not identified any pertinent evidence 
that remains outstanding and, in his November 2005 VA Form 9, 
substantive appeal, indicated that he did not have additional 
evidence to furnish.   VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.


B.	Factual Background

The veteran's April 1983 service separation examination 
included audiometric testing; it revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
20
LEFT
10
10
10
20
65

The veteran had a hearing evaluation test performed at 
Wilford Hall Medical Center in August 2004.  It was noted 
that he reported difficulty understanding soft speech, as 
well as certain consonants on the telephone and in crowds.  

On VA audiological evaluation in March 2005, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
30
30
50
LEFT
15
45
40
55
75

The average puretone thresholds were 35 decibels in the right 
ear and 54 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear and of 90 percent in the left ear.

C.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  [Notably, while the 
criteria for rating hearing loss disability were revised 
during the appellate period, because the record does not 
include any official audiometry prior to March 2005, there is 
no basis in the record for considering and applying the 
earlier criteria.]

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

D.	Analysis

The rating assigned by the May 2005 rating decision 
represents the initial rating assigned for bilateral hearing 
loss.  Consequently, "staged ratings" are for 
consideration.  The RO has assigned a noncompensable rating 
for the entire rating period, i.e., from July 1, 1983 to the 
present.  

The veteran has not indicated that after separation from 
service he sought treatment or evaluation for hearing loss 
prior to August 2004.  Therefore, there is no other 
obtainable audiometry during the appeal period.

The puretone threshold results of the veteran's August 2004 
service department hearing acuity testing are in a chart 
format, which the Board is neither competent nor authorized 
to interpret.  Under governing regulation, testing of hearing 
loss disability for VA rating purposes must meet specific 
requirements (to include speech discrimination testing in a 
controlled setting using a Maryland CNC word list).  There is 
no indication that the August 2004 hearing evaluation test 
was conducted in the specific manner required by regulation.  
Thus, neither the puretone thresholds nor the speech 
discrimination testing results are appropriate for use in 
rating the veteran's hearing loss disability.

The only audiometry during the appeal period suitable for 
rating purposes, the official audiometry in March 2005, 
revealed an average puretone threshold of 35 decibels in the 
right ear and an average puretone threshold of 54 decibels in 
the left ear.  Speech discrimination was 98 percent in the 
right ear and 90 percent in the left.  Under Table VI, such 
hearing acuity constitutes Level I hearing in the right ear 
and Level II hearing in the left.  Under 38 C.F.R. § 4.85, 
Table VII, such hearing acuity warrants a noncompensable 
rating under Code 6100.  

As the current noncompensable rating assigned for the 
veteran's bilateral hearing loss encompasses the greatest 
level of hearing impairment shown at any time during the 
appeal period, "staged ratings" are not warranted.

Since evaluation of hearing loss disability involves the 
mechanical application of the rating schedule, which here 
results in a noncompensable rating, the veteran's appeal for 
a compensable rating must be denied.  See Lendenmann, supra.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence or allegation in the record of 
"marked" interference with employment or frequent 
hospitalizations due to hearing loss, or other factors of 
like gravity, which would suggest that referral for 
extraschedular consideration is indicated. 


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


